DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to determining an articulation angle for assistance in maneuvering a trailer relative to a towing vehicle.
Lu (US 2015/0321697) discloses a method for determining the articulation angle (paragraph 17) of a combination consisting of a towing vehicle and a trailer attached using a drawbar by recognizing the trailer drawbar with a digital backup camera with variable exposure times (paragraph 60), wherein the method has the following steps:
recording a first color image of the rear environment of the towing vehicle, wherein the color image is based on the HSV color space (paragraph 55);
analyzing the color values H, saturation values S and brightness values V of adjacent surfaces of an area of the vehicle environment to be evaluated (paragraph 55);
recording a second color image of the rear environment of the towing vehicle (paragraph 55).
Lavoie (US 2017/0158007) discloses determining a drawbar from an image using an edge detection method (paragraph 22).
Ohmura (US 2016/0034784) discloses comparing images with each other and compare HSV pixels with each other (paragraph 51).
The prior art, either singularly or in combination, does not disclose the limitation “determining the drawbar from the first color image using an edge detection method for determining the articulation angle if the color values H, saturation values S and brightness values of adjacent surfaces are substantially the same in the area to be evaluated, wherein substantially the same is defined in that respective values of color, saturation and brightness of adjacent surfaces are distinguished by a maximum of a first threshold in percent; recording a second image in the HSV color space if the color values H and the saturation values S of adjacent surfaces in the area to be evaluated in the first color image are substantially the 
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/ALLEN C WONG/Primary Examiner, Art Unit 2488